The motion to resettle the decision of this court, handed down April 28, 1958 (5 A D 2d 513) is granted, and the resettled order shall provide as follows: Order modified so as to provide (1) that plaintiff give reasonable notice of the time and place of the tests and analyses to be made on plaintiff’s behalf to defendant, American Cyanamid Company, which shall be permitted to observe any and all such tests and analyses, and (2) that plaintiff deliver to said defendant, upon its request, copies of the reports of all tests and analyses of vaccine made by or on behalf of plaintiff, provided, however, that said defendant deliver to plaintiff copies of the reports of all tests and analyses made by it, or on its behalf, for the purposes of this action and copies of the reports of any other tests or analyses as to which it will offer proof on the trial; and, as so modified, affirmed, without costs. Order resettled. Bergan, J. P., Gibson, Herlihy and Reynolds, JJ., concur.